MEMORANDUM **
Vasu Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review.
Without making an explicit adverse credibility determination, the IJ conflated what she may have intended to be an adverse credibility finding with her finding that Singh failed to meet his burden of proving persecution. The BIA compounded the error by adopting and affirming the IJ’s non-existent credibility finding. In these circumstances, the BIA should have either addressed the IJ’s conclusion that Singh failed to carry his burden of proof or remanded the case to the IJ for a credibility finding. See Huang v. Mukasey, 520 F.3d 1006, 1008 (9th Cir.2008) (per cu-riam). Because the BIA did neither, we grant the petition for review as to Singh’s asylum and withholding of removal claims and remand this case to the agency for further proceedings consistent with this disposition. See id. (citing INS v. Ventu-ra, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam)).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.